JOURNAL ENTRY and OPINION
{¶ 1} Plaintiff-appellant, State of Ohio, appeals from the trial court's order that dismissed the felonious assault and domestic violence charges against defendant-appellee, Lance Morgan, for want of prosecution due to the victim's repeated failure to appear for trial. In the absence of language to the contrary, such dismissal is presumed to be without prejudice and, therefore, not a final, appealable order. State v. Brown,
Cuyahoga App. No. 84229, 2004-Ohio-5587, citing State v.Fleming (Dec. 7, 2000), Cuyahoga App. Nos. 77323, 77324;Cleveland v. Stifel (Sept. 2, 1999), Cuyahoga App. No. 75761, citing State v. Dixon (1984), 14 Ohio App. 3d 396.
Appeal dismissed.
It is ordered that appellee recover of appellant his costs herein taxed.
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Rocco, J., concurs. (See attached separate concurringopinion.)
McMonagle, J., Dissents. (See attached separate dissentingopinion.)
                           DISSENTING OPINION